              Case 19-12122-KG     Doc 169       Filed 10/04/19   Page 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF DELAWARE

In re                                        )
                                             )
FOREVER 21, INC.,                            )
et al.,                                      )       Case No. 19-12122 (KG)
                                             )       Chapter 11
                                             )
                   Debtors.                  )       (Jointly Administered)


                            NOTICE OF APPEARANCE AND
                          DEMAND FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that, pursuant to Rules 9007 and 9010(b) of the Federal

Rules of Bankruptcy Procedure, the undersigned appear as attorneys for and on behalf of

Allstate Road (Edens), LLC and request that they be placed on the service list, and,

pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure, demand that all

orders, pleadings, notices, motions, and all other documents and papers filed in

connection with this case be served upon the undersigned at the office address set forth

below.

Dated: October 4, 2019
                                     /s/ Vanessa P. Moody
                                     Douglas B. Rosner, Esq.
                                     Vanessa P. Moody, Esq.
                                     GOULSTON & STORRS PC
                                     400 Atlantic Avenue
                                     Boston, MA 02110-3333
                                     Tel: (617) 482-1776
                                     drosner@goulstonstorrs.com
                                     vmoody@goulstonstorrs.com




4839-4567-6444.1
              Case 19-12122-KG        Doc 169       Filed 10/04/19   Page 2 of 6



                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF DELAWARE

In re                                           )
                                                )
FOREVER 21, INC.,                               )
et al.,                                         )       Case No. 19-12122 (KG)
                                                )       Chapter 11
                                                )
                   Debtors.                     )       (Jointly Administered)



                               CERTIFICATE OF SERVICE

         I hereby certify that on the 4th day of October, 2019, I caused a copy of the

foregoing pleading to be served by electronic means through the Court’s ECF system to

all parties on the attached service list.

                                        /s/Vanessa P. Moody
                                        Vanessa P. Moody, Esq.
                                        GOULSTON & STORRS PC
                                        400 Atlantic Avenue
                                        Boston, MA 02110-3333
                                        Tel: (617) 482-1776
                                        vmoody@goulstonstorrs.com




4839-4567-6444.1
              Case 19-12122-KG           Doc 169           Filed 10/04/19    Page 3 of 6



                                             Service List

Joaquin Jose Alemany on behalf of Creditor Plaza las Americas, Inc.
joaquin.alemany@hklaw.com

Carlos M Arce on behalf of Creditor Maverick County
carce@pbfcm.com

Terence G. Banich on behalf of Creditor Bravado International Group Merchandising Services, Inc. and
Universal Music Group International Limited
tbanich@foxrothschild.com

John T. Banks on behalf of Creditor City of Mercedes
jbanks@pbfcm.com

Steven J Barkin on behalf of Creditor Love Vintage, Inc.
stevenbarkin@gmail.com

David M. Blau on behalf of Creditor CPT Riverside Plaza, LLC
DBlau@clarkhill.com

Dustin Parker Branch on behalf of Creditor Acadia Realty Limited Partnership
branchd@ballardspahr.com, carolod@ballardspahr.com;ZarnighianN@ballardspahr.com

Amy D. Brown on behalf of Creditor Kukdong Corporation
abrown@gsbblaw.com

Michael G. Busenkell on behalf of Creditor Kukdong Corporation
mbusenkell@gsbblaw.com

Timothy P. Cairns on behalf of Debtor Forever 21, Inc.
tcairns@pszjlaw.com

Kevin M. Capuzzi on behalf of Creditor PREP Hillside Real Estate LLC
kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com

Paul W. Carey on behalf of Creditor Asheville Retail Associates LLC
pcarey@mirickoconnell.com

Christopher L. Carter on behalf of Interested Party JPMorgan Chase Bank, N.A., as administrative agent
and collateral agent
christopher.carter@morganlewis.com

Eboney Cobb on behalf of Creditor Arlington ISD
ecobb@pbfcm.com, rgleason@pbfcm.com;ecobb@ecf.inforuptcy.com

Mark D. Collins on behalf of Interested Party JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent
rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Andrew S. Conway on behalf of Creditor The Taubman Landlords
Aconway@taubman.com

Jennifer L Cree on behalf of Interested Party TC Lending, LLC
Cree@lrclaw.com, Ramirez@lrclaw.com;dellose@lrclaw.com;butler@lrclaw.com



4839-4567-6444.1
              Case 19-12122-KG             Doc 169          Filed 10/04/19       Page 4 of 6




Johnna Darby on behalf of Creditor Bravado International Group Merchandising Services, Inc. and
Universal Music Group International Limited
jdarby@foxrothschild.com, mwilmer@foxrothschild.com;ahrycak@foxrothschild.com

Richard T. Davis on behalf of Creditor Cafaro Management Company
rdavis@cafarocompany.com

John P. Dillman on behalf of Creditor Montgomery County
houston_bankruptcy@publicans.com

Jeffrey Dito on behalf of Creditor Stockton Street Properties, Inc., a Florida corporation
jdito@valinoti-dito.com

Sarah M Ennis on behalf of Creditor Kukdong Corporation
sennis@gsbblaw.com

Justin Cory Falgowski on behalf of Creditor G&I VII Reno Operating LLC
jfalgowski@burr.com

Niclas A. Ferland on behalf of Interested Party Brooks Shopping Center, LLC
nferland@barclaydamon.com

Kate P. Foley on behalf of Creditor Asheville Retail Associates LLC
kfoley@mirickoconnell.com

Ciara Foster on behalf of Debtor Forever 21, Inc.
ciara.foster@kirkland.com

Steven E. Fox on behalf of Interested Party Gordon Brothers Retail Partners, LLC and Hilco Merchant
Resources, LLC
sfox@riemerlaw.com, dromanik@riemerlaw.com

John C Gentile on behalf of Creditor CAPREF Burbank LLC
jgentile@beneschlaw.com, debankruptcy@beneschlaw.com

Steven A. Ginther on behalf of Creditor Missouri Department of Revenue
deecf@dor.mo.gov

Ronald E Gold on behalf of Creditor Washington Prime Group Inc.
rgold@fbtlaw.com, awebb@fbtlaw.com;eseverini@fbtlaw.com;bparker@fbtlaw.com

Karen M. Grivner on behalf of Creditor CPT Riverside Plaza, LLC
kgrivner@clarkhill.com, sambrose@clarkhill.com

Douglas D. Herrmann on behalf of Interested Party Gordon Brothers Retail Partners, LLC and Hilco
Merchant Resources, LLC
wlbank@pepperlaw.com,wrightk@pepperlaw.com,molitorm@pepperlaw.com

Jarret P. Hitchings on behalf of Creditor Northwood PL Holdings LP
jphitchings@duanemorris.com

Caleb T Holzaepfel on behalf of Creditor CBL & Associates Management, Inc.
caleb.holzaepfel@huschblackwell.com, LegalSupportTeam-Lookout-CHT@huschblackwell.com;caleb-
holzaepfel-9767@ecf.pacerpro.com


                                                      -2-

4839-4567-6444.1
              Case 19-12122-KG           Doc 169         Filed 10/04/19     Page 5 of 6



Jennifer R. Hoover on behalf of Creditor CAPREF Strand LLC
jhoover@beneschlaw.com, debankruptcy@beneschlaw.com

Laura Davis Jones on behalf of Debtor Alameda Holdings, LLC
ljones@pszjlaw.com

Susan E. Kaufman on behalf of Creditor The Taubman Landlords
skaufman@skaufmanlaw.com

Jeffrey Kurtzman on behalf of Creditor 17th & Chestnut Realty LLC
kurtzman@kurtzmansteady.com

Adam G. Landis on behalf of Interested Party TC Lending, LLC
landis@lrclaw.com, brown@lrclaw.com;Ramirez@lrclaw.com;dellose@lrclaw.com;butler@lrclaw.com

Tara LeDay on behalf of Creditor Texas Taxing Authorities
bankruptcy@mvbalaw.com,tleday@ecf.courtdrive.com,jwilliams@mvbalaw.com,alocklin@mvbalaw.com;
kmorriss@mvbalaw.com

Robert L. LeHane on behalf of Creditor Gregory Greenfield & Associates, Ltd.
KDWBankruptcyDepartment@kelleydrye.com;MVicinanza@ecf.inforuptcy.com

Scott J. Leonhardt on behalf of Creditor Comenity Capital Bank
leonhardt@teamrosner.com

Lawrence A. Lichtman on behalf of Creditor QKC Maui Owner, LLC
LLichtman@honigman.com

Garvan F. McDaniel on behalf of Creditor CBL & Associates Management, Inc.
gfmcdaniel@dkhogan.com, gdurstein@dkhogan.com;lparalegal@dkhogan.com

Brian J. McLaughlin on behalf of Creditor Cafaro Management Company dba Millcreek Mall
bmclaughlin@monlaw.com

Marcy J. McLaughlin on behalf of Interested Party Gordon Brothers Retail Partners, LLC and Hilco
Merchant Resources, LLC
mclaughlinm@pepperlaw.com, molitorm@pepperlaw.com;hardinp@pepperlaw.com

Rachel B. Mersky on behalf of Creditor Cafaro Management Company dba Millcreek Mall
rmersky@monlaw.com

Laura J. Monroe on behalf of Creditor Lubbock Central Appraisal District
lmbkr@pbfcm.com, krobertson@ecf.inforuptcy.com

Brian Michael Muchinsky on behalf of Creditor Bellevue Square, LLC
bmuchinsky@noldmuchlaw.com,
tstone@noldmuchlaw.com;cchiang@noldmuchlaw.com;natalie@noldmuchlaw.com

Kerri K. Mumford on behalf of Interested Party TC Lending, LLC
mumford@lrclaw.com, dellose@lrclaw.com;ramirez@lrclaw.com;butler@lrclaw.com

Kevin M. Newman on behalf of Creditor Bloomfield Holdings, LLC
knewman@barclaydamon.com, kmnbk@barclaydamon.com

Kristen N. Pate on behalf of Creditor Brookfield Property REIT Inc.
bk@brookfieldpropertiesretail.com

                                                   -3-

4839-4567-6444.1
              Case 19-12122-KG            Doc 169         Filed 10/04/19     Page 6 of 6



Jennifer Lynn Pruski on behalf of Creditor Donahue Schriber Realty Group, L.P.
jpruski@trainorfairbrook.com

David T Queroli on behalf of Interested Party JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent
Queroli@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

Reliable Companies
gmatthews@reliable-co.com

Laurel D. Roglen on behalf of Creditor Federal Realty Investment Trust
roglenl@ballardspahr.com, maddoxm@ballardspahr.com

Frederick B. Rosner on behalf of Creditor Comenity Capital Bank
rosner@teamrosner.com

Diane W. Sanders on behalf of Creditor City of McAllen
austin.bankruptcy@publicans.com

Juliet M. Sarkessian on behalf of U.S. Trustee U.S. Trustee
juliet.m.sarkessian@usdoj.gov

Michael Abtin Shakouri on behalf of Creditor 5060 Montclair Plaza Lane Owner, LLC
mshakouri@goodkinlaw.com

Michelle E. Shriro on behalf of Creditor RED Development, LLC
mshriro@singerlevick.com, scotton@singerlevick.com

Louis F. Solimine on behalf of Creditor Corpus Christi Retail Venture LP
louis.solimine@thompsonhine.com

Owen M. Sonik on behalf of Creditor Humble Independent School District, et al
osonik@pbfcm.com, tpope@pbfcm.com;osonik@ecf.inforuptcy.com;mvaldez@pbfcm.com

Don Stecker on behalf of Creditor Bexar County
don.stecker@lgbs.com,sanantonio.bankruptcy@publicans.com

John Mark Stern on behalf of Creditor Texas Comptroller of Public Accounts
bk-jstern@oag.texas.gov, sherri.simpson@oag.texas.gov

Joshua A Sussberg on behalf of Debtor Forever 21, Inc.
bfriedman@kirkland.com;jeremy.evans@kirkland.com;Aparna.yenamandra@kirkland.com;Gene.goldmint
z@kirkland.com;Hannah.kupsky@kirkland.com;Bfriedman@kirkland.com

Ronald Mark Tucker on behalf of Creditor Simon Property Group L.P.
rtucker@simon.com, bankruptcy@simon.com

U.S. Trustee
USTPRegion03.WL.ECF@USDOJ.GOV

A.J. Webb on behalf of Creditor Washington Prime Group Inc.
awebb@fbtlaw.com, awebb@ecf.courtdrive.com

Helen Elizabeth Weller on behalf of Creditor Dallas County, Tarrant County, Allen ISD, City of Allen,
Smith County, City of Frisco, Northwest ISD
dallas.bankruptcy@publicans.com, Beth.weller@lgbs.com;Dora.Casiano-Perez@lgbs.com

                                                    -4-

4839-4567-6444.1
